i          i      i                                                                          i        i       i




                                     MEMORANDUM OPINION

                                            No. 04-10-00315-CV

                            IN RE JAMES PLACE AND GERRY SAUM

                                            Original Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 5, 2010

PETITION FOR WRIT OF INJUNCTION DISMISSED

           On April 22, 2010, relators James Place and Gerry Saum filed a petition for writ of injunction

and a motion for temporary relief seeking to enjoin the Annual Owners’ Meeting of the Barrington

Condominium Association, Inc., which is scheduled for April 30, 2010. Relators request that we

grant the motion for temporary relief and issue the writ of injunction in order to prevent the

destruction of the subject matter of pending Appeal No. 04-09-00752-CV, which challenges an

interlocutory order appointing a temporary receiver for the Barrington Condominium Association,

Inc. in the underlying cause. This court’s authority to issue writs of injunction is limited to those

necessary to enforce its jurisdiction. TEX . GOV ’T CODE ANN . § 22.221(a) (Vernon 2004); Holloway


          … This original proceeding arises out of Cause No. 2009-CI-10922, styled Fanning, et al. v. Barrington
           1

Condominium Assoc., Inc., pending in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Olin B.
Strauss presiding.
                                                                                          04-10-00315-CV

v. Fifth Court of Appeals, 767 S.W.2d 680, 683 (Tex. 1989) (purpose of writ of injunction is to

enforce or protect appellate court’s jurisdiction); In re Sheshtawy, 161 S.W.3d 1, 1 (Tex.

App.—Houston [14th Dist.] 2003, orig. proceeding). This court may grant injunctive relief to

preserve the subject matter of a pending appeal or if a failure to grant relief would result in the appeal

becoming moot. Becker v. Becker, 639 S.W.2d 23, 24 (Tex. App.—Houston [1st Dist.] 1982, orig.

proceeding). We do not have jurisdiction to issue a writ of injunction merely to preserve the status

quo or prevent loss or damage to one of the parties during the appeal. Id.; Pace v. McEwen, 604
S.W.2d 231, 233 (Tex. Civ. App.—San Antonio 1980, orig. proceeding). Here, relators have not

shown that injunctive relief is necessary to enforce this court’s jurisdiction. Therefore, this court is

without jurisdiction to issue the writ of injunction.

        Accordingly, relators’ petition for writ of injunction is dismissed for lack of jurisdiction. See

TEX . GOV ’T CODE ANN . § 22.221(a). Because relators are not entitled to injunctive relief, their

motion for temporary relief is denied. Respondents’ request for sanctions in the form of attorney’s

fees is denied. See TEX . R. APP . P. 52.11. Relators shall pay all costs incurred in this proceeding.


                                                                 PER CURIAM




                                                   -2-